Case 2:19-cv-01717-RGK-AGR Document 170-34 Filed 02/20/20 Page 1 of 2 Page ID
                                 #:2771




                      EXHIBIT 32
Case 2:19-cv-01717-RGK-AGR Document 170-34 Filed 02/20/20 Page 2 of 2 Page ID
                                 #:2772


                           FEDERAL RULE OF EVIDENCE 1006
                    NET REVENUE (REVENUE – EXPENSES) FY ‘16 – FY ‘20 1
                                       MNT                        WNT 2



     FY 2016                               $2,670,077                      $9,404,022.30



     FY 2017                              (-$1,382,390)                    $2,305,184.29



     FY 2018                              (-$1,354,788)                   (-$3,375,286.71)



     FY 2019                              (-$3,071,636)                   (-$5,791,489.98)



     FY 2020 3                            (-$2,955,160)                    $7,692,723.99



     Total                                (-$6,093,897)                   $10,235,153.89




 1
   The figures listed in this Federal Rule of Evidence 1006 Summary are taken from USSF’s
 accounting summaries found at Bates numbers USSF_Morgan_041681, USSF_Morgan_041694,
 USSF_Morgan_041706, USSF_Morgan_041728, USSF_Morgan_041740,
 USSF_Morgan_041747, and USSF_Morgan_063037. Excludes revenue and expenses from the
 teams’ respective World Cups and World Cup qualifying matches and WNT Olympic qualifying
 matches.

 2
  Excludes salaries paid to WNT players for playing for their NWSL teams through October 31,
 2019. These salary totals can be found in USSF’s yearly payroll records from 2015–2019 found
 at USSF_Morgan_057259–USSF_Morgan_057263.
 3
     Through October 31, 2019.
